UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2356


JOHN S. STRITZINGER,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA; VERNON WRIGHT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cv-02409-TLW)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John      S.    Stritzinger      appeals      the    district     court’s     order

adopting     the     magistrate      judge’s       recommendation       and   dismissing

his complaint without prejudice for failing to comply with a

court order. *           On appeal, we confine our review to the issues

raised     in   the      Appellant’s     brief.           See   4th   Cir.    R.    34(b).

Because     Stritzinger’s          informal       brief    does   not   challenge     the

basis     for   the      district    court’s       disposition,       Stritzinger      has

forfeited appellate review of the court’s order.                          Accordingly,

we grant Stritzinger leave to proceed in forma pauperis, deny

the motion to remand, and affirm the district court’s judgment.

We   dispense        with   oral    argument       because      the   facts   and   legal

contentions        are    adequately    presented         in    the   materials     before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




      *   We conclude that Stritzinger timely filed his notice of
appeal.     See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                              2